         Case 1:20-cv-04772-NRB Document 36 Filed 04/27/21 Page 1 of 2




Renato Mariotti
312 580 5056 direct
rmariotti@thompsoncoburn.com

April 22, 2021

VIA ECF

The Honorable Naomi Reice Buchwald
U.S. District Court, Southern District of New York
The Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007


Re:    Margaret Betts v. Sixty Lower East Side, LLC, et al., Case No. 1:20-cv-04772

Dear Judge Buchwald:

       In light of the Parties’ joint request for a supervised settlement conference prior to engaging
in expert discovery, Plaintiff requests that the Court stay the current expert discovery schedule
pending the Parties’ supervised settlement conference.

        On February 16, 2021, the Parties jointly requested a supervised settlement conference with
the Court prior to engaging in expert discovery. At the subsequent status hearing with the Court
on February 25, 2021, the Parties and the Court discussed the benefits of engaging in a supervised
settlement conference prior to expending time and resources on expert discovery. Given the nature
of this case, the Court determined that the Parties’ settlement conference should be conducted by
a member of the Court’s mediation panel, and the Court advised that it would select an appropriate
mediator for the settlement conference. The date for the settlement conference has not yet been
scheduled.

        Under the current scheduling order, Plaintiff’s deadline to disclose her expert report is set
for May 10, 2021, Defendants’ deadline to disclose their expert report is set for May 26, 2021, and
all discovery must be completed by June 9, 2021. Given the Parties’ agreement to engage in a
supervised settlement conference to attempt to resolve this matter prior to engaging in expert
discovery, Plaintiff respectfully requests that the Court stay expert discovery and the discovery
completion deadline in this matter pending the Parties’ supervised settlement conference and reset
such deadlines if the Parties are unable to resolve the case through the settlement conference.

       Plaintiff’s counsel conferred with Defendants’ counsel regarding this request, and
Defendants join this request to stay expert discovery and the discovery completion deadline
pending the Parties’ settlement conference.
        Case 1:20-cv-04772-NRB Document 36 Filed 04/27/21 Page 2 of 2


April 22, 2021
Page 2                                   Application granted. The expert
                                         discovery deadlines are stayed
                                         pending resolution of mediation to be
Very truly yours,                        ordered by the Court following joint
                                         written confirmation by the parties
                                         regarding completion of fact
                                         discovery.
                                         SO ORDERED.
Renato Mariotti

cc:    Counsel of record (via ECF)

                                         Dated:    New York, New York
                                                   April 27, 2021
